
	
		II
		111th CONGRESS
		1st Session
		S. 540
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Kennedy (for
			 himself, Mr. Leahy,
			 Mr. Durbin, Mr.
			 Dodd, Mr. Harkin,
			 Mr. Bingaman, Mr. Reed, Mr.
			 Sanders, Mr. Brown,
			 Mr. Casey, Mrs.
			 Hagan, Mr. Merkley,
			 Mr. Whitehouse, Mrs. McCaskill, Mr.
			 Johnson, Mr. Schumer,
			 Mr. Udall of New Mexico, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to liability under State and local requirements respecting
		  devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Device Safety Act of
			 2009.
		2.Liability under
			 state and local requirements respecting devices
			(a)AmendmentSection
			 521 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360k) is amended by
			 adding at the end the following:
				
					(c)No effect on
				liability under state lawNothing in this section shall be
				construed to modify or otherwise affect any action for damages or the liability
				of any person under the law of any
				State.
					.
			(b)Effective date;
			 applicabilityThe amendment made by subsection (a) shall—
				(1)take effect as if
			 included in the enactment of the Medical Device Amendments of 1976 (Public Law
			 94–295); and
				(2)apply to any
			 civil action pending or filed on or after the date of enactment of this
			 Act.
				
